 Case 20-12765-elf      Doc 13
                            Filed 07/07/20 Entered 07/07/20 17:10:47 Desc Main
                            Document      Page 1 of 3
                  IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)
 IN RE:
                                                          :
 DONALD S. FETZER                                               BK. No. 20-12765-elf
                                                          :
                               Debtor
                                                          :
                                                                Chapter No. 7
                                                          :
 AMERIHOME MORTGAGE COMPANY, LLC
                                                          :
                      Movant
                                                          :
                  v.
                                                          :
 DONALD S. FETZER
                                                          :
                  and                                           11 U.S.C. §362
                                                          :
 GARY F. SEITZ (TRUSTEE)
                                                          :
                      Respondents
                                                          :

   MOTION OF AMERIHOME MORTGAGE COMPANY, LLC FOR RELIEF FROM
 AUTOMATIC STAY UNDER §362 PURSUANT TO BANKRUPTCY PROCEDURE RULE
                                4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtor, DONALD S. FETZER.

               1.     Movant is AMERIHOME MORTGAGE COMPANY, LLC.

               2.     Debtor, DONALD S. FETZER, is the owner of the premises located at 53

GERANIUM RD, LEVITTOWN, PA 19057, hereinafter known as the mortgaged premises.

               3.     Movant is the holder of a mortgage on the mortgaged premises.

               4.     Movant instituted foreclosure proceedings on the mortgage because of Debtor's

failure to make the monthly payment required hereunder.

               5.     The foreclosure proceedings instituted were stayed by the filing of the instant

Chapter 7 Petition.

               6.     As of June 29, 2020, the principal balance owed on the loan is $200,835.03.

               7.     Interest in the amount of $8,716.69 has accrued since the application of the last

payment received from the Debtors.

               8.     In addition, the following charges, fees and costs have been added to the

balance of the loan and are due and owing to Movant: Accrued Late Charges in the amount of

$227.70, Pro Rata MIP/PMI in the amount of $138.37, Escrow Advance in the amount of $3,994.26,
 Case 20-12765-elf        Doc 13    Filed 07/07/20 Entered 07/07/20 17:10:47 Desc Main
                                    Document         Page 2 of 3
Property inspection fees in the amount of $130.00, and Title costs in the amount of $340.00.

               9.      As of June 29, 2020, the payoff due on the mortgage is $214,382.05.

               10.     Debtor has failed to tender payments for the months of October 2019 through

June 2020. The monthly payments for October 2019 through December 2019 are $1,845.22 each, the

monthly payments for January 2020 through June 2020 are $1,815.72 each, with Accrued Late

Charges in the amount of $227.70, Property inspection fees in the amount of $130.00, and Title costs

in the amount of $340.00. The next payment is due on or before July 1, 2020 in the amount of

$1,815.72.

               11.     As of June 29, 2020, the amount necessary to reinstate the account is

$17,127.68.

               12.     Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               13.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               14.     Respondent, GARY F. SEITZ, is the Trustee appointed by the Honorable

Court.

               15.     Movant, it's successors and assignees posits that due to Debtor's continuing

failure to tender contractual mortgage payments and the resulting and ever increasing lack of adequate

protection that said failure presents, sufficient grounds exist for waiver of Rule 4001(a)(3), and that

Movant, its successors or assignees should be allowed to immediately enforce and implement the

Order granting relief from the automatic stay.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      Modifying the Automatic Stay under Section 362 with respect to 53

GERANIUM RD, LEVITTOWN, PA 19057 (as more fully set forth in the legal description attached

to the Mortgage of record granted against the Premises), as to allow Movant, its successors and
 Case 20-12765-elf       Doc 13        Filed 07/07/20 Entered 07/07/20 17:10:47             Desc Main
                                       Document        Page 3 of 3
assignees, to proceed with its rights under the terms of said Mortgage; and

                b.    Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

                c.    Holding that due to Debtor's continuing failure to tender contractual mortgage

payments and the resulting and ever increasing lack of adequate protection that said failure presents,

sufficient grounds exist for waiver of Rule 4001(a)(3), and that Movant, its successors or assignees,

should be allowed to immediately enforce and implement the Order granting relief from the automatic

stay; and

                d.    Granting any other relief that this Court deems equitable and just.

                                                    /s/ Thomas Song, Esquire
                                                    Thomas Song, Esq., Id. No.89834
                                                    Phelan Hallinan Diamond & Jones, LLP
                                                    1617 JFK Boulevard, Suite 1400
                                                    One Penn Center Plaza
                                                    Philadelphia, PA 19103
                                                    Phone Number: 215-563-7000 Ext 31387
                                                    Fax Number: 215-568-7616
June 30, 2020                                       Email: Thomas.Song@phelanhallinan.com
